Citation Nr: 0504340	
Decision Date: 02/16/05    Archive Date: 02/24/05

DOCKET NO.  01-02 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
fracture of the right tibia and fibula with an ankle 
disability, currently evaluated as 40 percent disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel




INTRODUCTION

The veteran served on active duty from January 1960 to 
September 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from July 1998 and January 2000 decisions 
by the Sioux Falls, South Dakota, Medical and Regional Office 
Center (M&ROC) of the Department of Veterans Affairs (VA), 
which granted the veteran an increase rating to 30 percent 
for residuals of a fracture of the right tibia and fibula 
with ankle disability and denied entitlement to a TDIU.

In June 2001, the Board remanded the veteran's claim.

In October 2002, the Board denied the veteran's claim for 
TDIU, but granted an increased rating to 40 percent for 
residuals of a fracture of the right tibia and fibular with 
an ankle disability.  The veteran appealed his claim to the 
United States Court of Appeals for Veterans Claims (Court), 
and in May 2003 the Court vacated and remanded the portion of 
the Board's decision that denied an increased rating above 40 
percent, and denied a TDIU.

In December 2003, the Board remanded the issues on appeal for 
a VA orthopedic examination and to obtain the veteran's 
educational, vocational, and employment history.


FINDINGS OF FACT

1.  The veteran's residuals of a fracture of the right tibia 
and fibula with an ankle disability are manifested by slight 
limitation of motion, pain, and foot drop.

2.  The veteran's only compensable service-connected 
disability is residuals of a fracture of the right tibia and 
fibula with an ankle disability, evaluated as 40 percent 
disabling.

3.  The veteran's service-connected residuals of a fracture 
of the right tibia and fibula with an ankle disability are 
not sufficiently severe as to preclude him from obtaining and 
retaining all forms of substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 40 percent 
for residuals of a fracture of the right tibia and fibula 
with an ankle disability have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 3.321(b)(1), Part 4, 
§§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5262, 5270, 
5271, 5272, 5273, 5274 (2004) and § 4.124a, Diagnostic Codes 
8520, 8521 (2004).

2.  The criteria for entitlement to a total disability rating 
based on individual unemployability (TDIU) due to service- 
connected disabilities have not been met. 38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 3.340, 
3.341, 4.16, 4.18 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Compliance with the Veterans Claims Assistance Act of 
2000 (VCAA)

On November 9, 2000, the VCAA was enacted. Pub. L. No. 106-
475, 114 Stat. 2096 (2000); see 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).  Among other things, the VCAA amended 38 
U.S.C.A. § 5103 to clarify VA's duty to notify claimants and 
their representatives of any information that is necessary to 
substantiate the claim for benefits.  The VCAA also created 
38 U.S.C.A. § 5103A, which codifies VA's duty to assist, and 
essentially states that VA will make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Implementing regulations for the VCAA 
were subsequently enacted, which were also made effective 
November 9, 2000, for the most part. 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.159).  The 
intended effect of the implementing regulations was to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and scope of assistance VA will 
provide to claimants who file a claim for benefits.  66 Fed. 
Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 CFR 
3.159(b)(1) (2004).  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. 
§ 5103 (West 2002) and 38 CFR 3.159(b)(1) (2004).

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 38 CFR 3.159(b)(1) (2004).

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 CFR 
3.159(b)(1) (2004).

It is pointed out that pursuant to 38 U.S.C.A. § 5103, upon 
receipt of a substantially complete application, the RO must 
provide the appellant with the aforementioned notices.  In 
this instance, even though the appellant was not provided the 
aforementioned notice prior to the initial unfavorable 
decisions in July 1998 and January 2000, it is determined 
that he is not prejudiced by such failure.  

In March 2001 and June 2004 the RO provided the veteran 
notice concerning his claims.  In these letters, the RO 
notified the appellant of the information and evidence not of 
record that is needed, the information and evidence that the 
VA will seek to provide, the information and evidence the 
appellant must provide, and requested any additional evidence 
the appellant has that pertains to the claims.  The veteran 
was informed that he had 60 days from the date of the letter 
to submit information.  The veteran was told of what 
information/evidence that had already been received.  He was 
informed if there were more records to complete the enclosed 
VA Form 21-4142s, and VA would assist in obtaining the 
records.

It was noted that VA was responsible for getting relevant 
records from any Federal agency; this may include medical 
records from the military, from VA hospitals (including 
private facilities where VA authorized treatment), or from 
the Social Security Administration.

In addition, it was indicated that on the veteran's behalf, 
VA would make reasonable efforts to get relevant records not 
held by Federal agencies, which may include records from 
State or local governments, private doctors and hospitals, or 
current or former employers.

The veteran was informed that he should tell VA about any 
additional information or evidence that he wanted VA to 
obtain for him; send the evidence VA needed as soon as 
possible and be sure to put his VA file number on any 
evidence sent; and inform VA of address or phone number 
changes.

The veteran was instructed to complete, sign, and return an 
enclosed VA Form 21-4142, Authorization and Consent to 
Release Information to the Department of Veterans Affairs.  
He was informed that a separate form for each doctor or 
hospital where he was treated would be required.

After the letters were sent, additional VA medical records 
were added to the veteran's claims file; the veteran was 
afforded a VA examination in June 2004; and a supplemental 
statement of the case was issued in August 2004.  For the 
aforementioned reasons, there is no reasonable possibility 
that further assistance would aid in the substantiation of 
the claims.

There are no outstanding records to obtain.  The appellant 
was not prejudiced by the timing of the notices contained in 
the above-cited VCAA letters.  Following those letters, the 
development of the claims continued.  As a result, the 
appellant was provided the required notices and he was 
afforded an opportunity to respond after he was fully 
informed of the evidence needed to substantiate the claims.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  

In short, the RO has informed the appellant of the 
information and evidence not of record that is needed, the 
information and evidence that the VA will seek to provide, 
the information and evidence the appellant must provide, and 
requested any additional evidence the appellant has that 
pertains to the claims.  38 U.S.C.A. § 5103 and 38 CFR § 
3.159(b)(1) (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).   

II.  Increased evaluation for residuals of a fracture of the 
right tibia and fibula with an ankle disability

Background

At a March 1998 VA examination, the veteran reported 
weakness, stiffness, fatigue, swelling, and a lot of pain.  
These were worse with any prolonged standing and at night 
when his brace was off. The veteran indicated that his ankle 
also gave out on him.  There was slight guarding of the right 
leg noted with ambulation.  When ambulating without the brace 
the foot was noted to be externally rotated.  External 
rotation was limited to approximately 50 percent also due to 
stiffness.  X-ray showed the old fracture with traumatic 
arthritis.

A Social Security Administration determination in November 
1990 indicated that the veteran had been determined disabled 
for a primary diagnosis of degenerative arthritis, right 
ankle and for secondary diagnosis of hypertrophic arthritis, 
lumbar spine, and atypical chest pain.

VA outpatient treatment notes dated in March 2000 indicate 
that the veteran was seen for his right leg and right ankle 
arthritis.  It was noted that the veteran was placed on a 
patellar tendon bearing (PTB) brace, which worked well for 
his ankle, but he also had some degenerative spurring 
problems in his back when he wore the brace.

At his July 2000 VA examination, the veteran reported his 
ankle gave way readily when he was walking on uneven ground 
and noticed that it got warm, but had not noticed it red.  He 
indicated that it was weak because it gave way so easily and 
swelled when he walked on it all day.  The veteran reported 
that he had not noticed any locking, but it was stiff.  He 
indicated that he had been wearing a brace for a couple of 
years and currently had a PTB brace that he wore when he was 
out of the house and used a cane if he was shopping and when 
he did not have a shopping cart to lean on.  The examiner 
noted that he did not get a history that the veteran had been 
laid up because of the ankle at all recently and had not had 
any other injuries to it or surgeries.  He indicated that his 
activities were limited because he could walk for about ten 
minutes and then he got a sharp pain in the ankle and had to 
stop and sit down or stand for a while.  He reported getting 
pain in the ankle if he stood for 15 minutes and bothered him 
at night.  He indicated that he did mow his own yard unless 
the grandchildren were around to do it for him, but he could 
mow 10 to 15 minutes at a time before he had to stop.  He 
indicated that he took Motrin twice a day, which did help the 
ankle, and he had not had any side effects form that.

The examination showed that straight leg raising was 
negative.  Knee jerks were 2+, ankle jerks were absent 
bilaterally, presumably secondary to the diabetes. 
Examination of the right ankle showed no acute or chronic 
swelling or deformity, no increased heat or erythema.  He had 
mild tenderness to palpation of the talo-tib joint and the 
lateral malleolus.  No weakness of the ankle was noted on 
dorsiflexion. He was able to walk on his heels and toes, 
though he did complain that it was painful for the ankle, but 
there was no wincing or grimacing.  He could do repeated toe 
rises without objective evidence of pain.  The examiner 
indicted that he could not demonstrate any instability of the 
ankle on eversion stressing.  The veteran walked without a 
limp without his brace, although the right foot did 
externally rotate a few degrees with walking.  Dorsiflexion 
was to -2 degrees and 1 degree passively.  Plantar flexion 
was to 32 degrees actively and 46 degrees passively.

A November 2001 VA orthopedic consultation noted that the 
veteran had right heel pain that was giving him a lot of 
symptomatology and he needed to have something done with 
this.  It was noted that the veteran wore a short leg brace 
with a PTB cuff. The examiner indicated that the veteran had 
a tender heel consistent with an inflammatory process and 
wanted him to see podiatry for treatment of it with cushions.

At his April 2002 VA examination, the veteran reported 
constant dull ache in his ankle associated with weakness, 
stiffness, and swelling.  He also indicated that sometimes 
the ankle got hot and red, although it was not on the day of 
the examination.  He complained that sometimes the ankle felt 
like giving out and indicated that if he did not lie down for 
part of the day, his ankle would be swollen at the end of the 
day.  He also reported having cramps in the early morning in 
his legs, but this was consistent with his atherosclerotic 
vascular disease.  The veteran stated that usually his pain 
was an 8 out of 10 and could be 8 or 9 out of 10 when it 
flared up.  For his pain, the veteran indicated that he took 
Motrin 800 mg 3 times a day.  He indicated that he had flare-
ups daily in the evening and they lasted about 1 hour, which 
was after he took his Motrin and got off his feet.  
Precipitating factors for flare ups were walking greater than 
10 minutes, and weather changes also seemed to aggravate his 
ankle as well as being on his feet most of the day.  The 
veteran reported that he used a brace and the examiner noted 
that the veteran did report to the examination with a metal 
brace on his right lower leg for his ankle.  The brace was 
built into his shoe and helped elevate the foot from an even 
worse foot drop position.  He reported that he used a cane on 
an as needed basis, but was not using it on the day of the 
examination.  The examiner noted that the veteran did have a 
heel spur that had given him some pain under the heel.  It 
was noted that the veteran had a history of having diabetes 
diagnosed in 1991 and he complained of having some numbness 
in the distal toes of his right foot.  The examiner noted 
that the numbness would be consistent with neuritis secondary 
to and more than likely associated with, his diabetes.

The examination showed no swelling or discoloration of the 
right ankle.  The veteran did have atrophy of the right calf 
and had lost some definition of muscle, and on measurement of 
the right calf, the right calf was 33.8 cm and the left calf 
was 34.8 cm.  On palpation of the ankle, the veteran 
complained of pain on moderate palpation of the lateral 
anterior right ankle area.  This was with slight wincing.  
The veteran's active range of motion was limited on right 
ankle dorsiflexion attempt he remained in slight flexion and 
could not bring his ankle to the neutral position (position 
of function) and with complaint of pain on attempt with 
wincing.  He had good plantar flexion without complaint of 
pain or wincing or grimacing.

The veteran was examined without his brace on and he was able 
to perform toe raises with his weight on both feet at the 
same time, but he did tend to shift some of his weight to his 
good left leg to perform the exercise indicating about a 15 
percent loss of plantar flexion strength.  His dorsiflexion 
strength tested against hand resistance was with about 15 
percent loss from full plantar flexion through 20 degrees 
plantar flexion and with about 75 percent loss of strength 
(secondary in part to pain) on attempting active dorsiflexion 
above 20 degrees.  The veteran was asked to walk for his 
repetitive motion testing and this was performed with the 
brace on his right foot.  He walked a distance of 40 feet, 
and there was no evidence of further fatigue, weakness, 
incoordination, or increased loss of range of motion.

The examiner noted that the veteran had good inversion and 
eversion ankle motion but with complaint of pain at the end 
of inversion and eversion range of motion. The diagnoses were 
traumatic arthritis of the right ankle; status post fractures 
of distal edge of the posterior right tibia and a comminuted 
oblique fracture of the distal fibula with widening of the 
ankle mortise.  The examiner noted that the veteran had 
ankylosis of the right ankle confirmed by passive motion 
testing showing the ankle remaining in 8 degrees of plantar 
flexion.  Indicating that the veteran's right ankle always 
remained in plantar flexion with the foot pointed down 8 
degrees even with weight on it; he was not able to bring his 
ankle through any degrees of dorsiflexion and not even to 0 
degrees of dorsiflexion.  The examiner noted that the 
examination found no inversion or eversion deformity.

An addendum to the April 2002 VA examination dated in May 
2002 indicated that x-rays done in October 2001 did not show 
a non-union of either the right tibia or right fibula.  The 
veteran wore an ankle brace that was attached to his shoe to 
help limit his plantar flexion of his foot from a worsening 
foot drop-type position to improve his gait.  The examiner 
did not believe the veteran had a foot drop secondary to a 
nerve condition, as could be possible from his back problem, 
but this was secondary to the arthritis in the ankle.  The 
veteran was able to locomote well with his brace on his right 
lower leg and with a cane in his hand.  His limping was 
slight, and secondary to the position of the right ankle in a 
permanent foot drop type position.

VA outpatient treatment records dated September 2001 to April 
2004 show that the veteran was seen in December 2003 after 
developing lumbar back pain after lifting his wife.  He 
indicated he was lifting her from one area to the other and 
developed some left lower back pain with radiation to his 
left buttock and down the posterior part of his left leg to 
his ankle.  He indicated that he was currently taking 
Ibuprofen three times a day with some minimal improvement in 
his symptoms.  The veteran was seen in February 2004 with 
complaints of right foot pain along the dorsal surface of the 
foot.  No recent trauma was reported.  A remote history of 
trauma was reported which resulted in limited flexion, 
extension, and rotation of the ankle.  It was noted that the 
veteran had been taking Ibuprofen with no improvement.  The 
veteran had pain with palpation over the dorsal aspect of the 
foot at approximate junction metatarsals and phalanges.  
There was no erythema, warmth or edema.  

VA x-rays dated in February 2004 showed the appearance of 
some degree of flexion deformity of the 2nd through 5th digits 
on this non-weight bearing examination.  It was noted that 
there might be mild hallux valgus deformity, with minimal 
marginal hypertrophic changes about the 1st 
metatarsophalangeal joint.  There were mild hypertrophic 
changes evident along the dorsal aspect of tarsometatarsal 
junction, probably involving the 1st tarsometatarsal joint.  
Incidental cystic change was noted in the medial aspect of 
the tarsal navicular.  There was an incidental small os 
tibiale externum.  No recent or remote fracture of the foot 
was identified.  A small plantar calcaneal spur was 
unchanged.

It was noted, as on the prior ankle series of October 2001 
and March 2000, there was partial visualization of 
degenerative changes of ankle joint and old healed distal 
right fibular fracture with evidence of associated remote 
injury of distal interosseous ligament and post-traumatic 
ossific/calcific body overlying medial aspect of the 
talotibial joint.  There was extensive Monckeberg-Type 
arterial calcifications again involving the right ankle and 
foot.

At his June 2004 VA examination, the veteran reported getting 
pain in the heel and ankle if he stands too long.  He 
indicated that the pain would be in the anterior and lateral 
aspect of the ankle and sometimes it would swell up on him.  
He indicated that he always had some pain in the ankle, which 
he would rate as a 7 on the Mankoski Pain Scale.  The veteran 
reported that his ankle was stiff and he felt that this was 
getting worse as time went by.  He also felt that the ankle 
was weak.  It could turn or give way if he was not wearing 
his brace.  He was not really sure if it got red at all but 
it did seem to get warm at times.  He indicated that he would 
have more pain if he stood on his ankle for 20 minutes or 
more.  

For treatment, he indicated that he used Motrin in the 
morning and sometimes he would repeat that two or three times 
a day.  He also used the Motrin for back pain.  He stated 
that he got cramps in the right leg and foot, but on further 
questioning, he also got similar cramps in the left leg and 
therefore, the cramps were not necessarily secondary to his 
ankle in the examiner's opinion.  

The veteran reported that his right ankle would flare up 
pain-wise to a level of 8 if he were on it a lot.  This 
happened about twice a week and the flare-ups would last 
about two hours.  During flare-ups, if he could, he would put 
up his feet and he did that about twice a week in the 
evening.  He indicated that he would lie back in the recliner 
for 60 to 90 minutes and that helped to alleviate the pain.  
The examiner noted that he did not get a history of loss of 
motion during flare-ups.  Functionally he was still able to 
get up and go to the bathroom, etc., but he stated that he 
might cancel plans or avoid driving some place if his ankle 
was flared up.

It was noted that the veteran had used a patella tendon 
bearing brace in the right ankle for many years.  The veteran 
stated that if he did not wear it, he tended to walk funny.  
He also had a cane that he used in his right hand, which the 
examiner commented, was not the proper hand for a right-sided 
leg problem.  The veteran indicated that he used the cane 
occasionally, particularly if he was out walking.  The 
examiner noted that the veteran did not have his cane with 
him today.  

The veteran reported no surgeries on the ankle or any other 
injuries.  There was no dislocation or subluxation described 
nor any inflammatory arthritis/constitutional symptoms.  The 
veteran indicated that his activities were affected in that 
he did not do yard work such as gardening because if bothered 
to be on his feet that much.  He did walk about three times a 
week for a mile, since he had a history of myocardial 
infarction.  He stated that he got short of breath when he 
walked, and his ankle could bother him but he was still 
unable to do the walk.  

In regard to neurologic symptoms, he stated that he got 
numbness in his toes at times.  He also got numbness in his 
right fingers.  He indicated that he had diabetes since about 
1991.  

The veteran reported that he had not seen any medical 
providers in many years for the right ankle from what the 
examiner could determine from history and the electronic 
record.  The examiner noted that the veteran did have a 
complaint of right foot pain earlier this year, and he 
pointed to the arch and the metatarsal heads.  An x-ray was 
done which showed some hammertoes but he also had those on 
the left foot.

It was noted that the veteran had not worked since 1985.  He 
indicated that he was working then as a teacher's aide, but 
he stated he was let go because he did not have a college 
education.  He had that job for over five years.  Prior to 
that, he indicated he did farm labor such as driving 
tractors, etc.  He stated that he finished the 11th grade of 
high school and then got a GED.  He had had training on the 
job for his teacher's aide work.  He did not really look for 
work after that job in 1985.

It was noted that currently the veteran lived with his wife 
who was disabled from diabetes.  Also living with them were 
their daughter and her four children.  Because of his wife's 
disability, they have help that comes in to do the cleaning, 
etc.  The daughter did the cooking and the grandchildren did 
the yard work and the dishes.  The veteran stated that he did 
laundry, which included hauling it up and down the stairs.  
The veteran indicated that during the day he worked about two 
hours a day doing leatherwork making belts and billfolds.  
The rest of the time he would watch TV.  It was noted that 
the veteran apparently had an outdoor stand for selling his 
craft work, and he would go out and sit in the stand up to 
four hours at a time, though he did not do this every day.  
He figured he worked about two hours a day on his craft, and 
this was limited because he did not have more orders or 
requests for his crafts.

The examination showed that the veteran was wearing the 
patellar tendon brace but there was no limp noted.  The right 
foot was very slightly externally rotated when he walked.  
Range of motion was noted as dorsiflexion from 0 to 20 and 
plantar flexion from 0 to 50.  The examiner noted that the 
veteran's dorsiflexion results were reflected as 0 degrees on 
the right, but really were at a minus 17 degrees actively and 
minus 14 degrees passively.  The examiner explained that the 
template did not let him reflect these numbers.  

Inspection showed no calf atrophy whatsoever.  Both calves 
measured 34 cm and there was no loss of muscle definition or 
bulk on the right calf.  This suggests normal and symmetrical 
usage of the right leg.

Examination of the right ankle showed no acute or chronic 
swelling or deformity.  There was no increased heat or 
erythema.  The examiner did not appreciate any ankylosis, or 
abduction, adduction, inversion, or eversion deformity.  The 
ankle was minimally tender to palpation anteriorly and 
laterally but this was mild.  The veteran complained of pain 
on mild palpation of the medial arch and the metatarsal 
heads.  He had mild hammertoes bilaterally.  Sensory testing 
was somewhat difficult to assess, but he seemed to have 
decreased sensation in the right leg from the knee down when 
compared to the left leg.  Sensory testing with the Weinstein 
monofilament appeared diminished on the right leg.  Ankle 
strength was normal and equal to that of the left ankle when 
tested with resisted dorsi and plantar flexion.  No 
instability of the ankle was noted on drawer or eversion 
testing.  With repeated use, there was no evidence of 
additional loss of motion or pain, weakness, incoordination, 
or fatigability.  

The veteran was able to stand up on his toes demonstrating 
near equal plantar flexion with the left leg.  His 
dorsiflexion appeared somewhat limited, but the examiner 
observed at least 10 degrees of dorsiflexion when he was 
sitting in a chair and putting his shoe on.  He complained of 
mild pain in the dorsal distal foot with active range of 
motion, but there was no objective evidence of pain with 
active range of motion.  

It was noted that the veteran had a recent foot x-ray, which 
also included the ankle, and this was reviewed and included 
with this report.  The radiologist noted the ankle showed 
mild posttraumatic degenerative changes and an old healed 
distal right fibular fracture.  

The diagnosis indicated that the veteran had residual loss of 
motion with pain.  The examiner noted that the veteran 
described pain level of 7, which the examiner believed 
appeared out of proportion to the findings on the examination 
and the definitions of a 7 level pain on the Mankoski Pain 
Scale ("Makes it difficult to concentrate and interferes 
with sleep but that function with effort was still 
possible").

The examiner indicated that in regard to the specific remand 
questions, the veteran did not have ankylosis of the right 
ankle in that he did have movement there.  Nonunion of the 
tibia and fibula were not described in the x-ray and were not 
found on the examination.  The veteran did wear a brace, but 
the examiner noted that the reason for this was unclear to 
him since the examiner did not notice any weakness of the 
ankle.  Weakened movement, excessive fatigability, and 
incoordination or pain were discussed above and in the 
examiner's opinion, pain did not significantly limit 
functional ability during flare-ups or when the ankle was 
used repeatedly.  The veteran did describe having to put his 
foot up twice a week, but, it was noted, there were no 
medical records of treatment for any flare-ups or that 
discussed any severe and consistent limitations.  The veteran 
stated that he was still ambulatory during flare-ups and 
these were brief by his report.  The examiner indicated that 
he would rate the overall severity of the veteran's fracture 
residuals as mild (slight) given that the findings on the 
examination and x-ray did not show more severe residuals.  

The examiner noted that although decreased sensation in the 
right foot and ankle were indicated by the veteran during the 
examination, in the examiner's opinion there was no medical 
explanation for this that would relate it to his ankle 
fracture since he had no surgery and he did not have severe 
deformities.  The examiner did not think the brace was 
causing any impingement.  The examiner did note that the 
veteran had back problems and he had diabetes, and either 
unrelated radiculopathy or diabetic neuropathy were more 
likely explanations for any leg numbness that he did have.  

Criteria

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition. Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The evaluation of the same disability under various diagnoses 
is to be avoided. Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14 (2004).  
Notwithstanding the above, VA is required to provide separate 
evaluations for separate manifestations of the same 
disability which are not duplicative or overlapping.  See 
Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

The veteran's service-connected residuals of a fracture of 
the right tibia and fibula with an ankle disability was 
originally rated as 30 percent under disabling under the 
provisions of 38 C.F.R. Part 4, § 4.71a, Diagnostic Code 
5262.  The RO's assignment of a rating under Diagnostic Code 
5262 represents an effort to select a diagnostic code which 
is most consistent with the manifestations resulting from the 
veteran's service-connected residuals of fracture of the 
tibia and fibula, and which is most favorable to the veteran.  
A 40 percent evaluation is warranted where there is nonunion 
of the tibia and fibula, with loose motion, requiring a 
brace.  

By a Board decision dated October 2002, the veteran's 
evaluation was increased to 40 percent disabling under 
Diagnostic Code 8521.  This is the highest assignable rating 
under Diagnostic Code 8521.  

Diagnostic Code 5270 provides a 20 percent rating for 
ankylosis of the ankle in plantar flexion, less than 30 
degrees, a 30 percent rating for ankylosis of the ankle in 
plantar flexion between 30 degrees and 40 degrees, or in 
dorsiflexion between 0 and 10 degrees, and a 40 percent 
rating is warranted for ankylosis of the ankle in plantar 
flexion at more than 40 degrees, or in dorsiflexion at more 
than 10 degrees or with abduction, adduction, inversion or 
eversion deformity, none of which is clinically shown in this 
case.  

Under the criteria found at 38 C.F.R. § 4.71a, Diagnostic 
Code 5271, a 10 percent evaluation is assigned for moderate 
limitation of motion of the ankle, and a 20 percent 
evaluation is warranted for marked limitation of motion.

Normal range of motion of the ankle in plantar flexion is 
from 0 to 45 degrees, and in dorsal flexion is from 0 to 20 
degrees.  See 38 C.F.R. § 4.71, Plate II.

Under the criteria of Diagnostic Code 5272, ankylosis of the 
subastragalar or tarsal joint, in good weight-bearing 
position, warrants a 10 percent rating, and, in poor weight-
bearing position, warrants a 20 percent rating.

Under the criteria of Diagnostic Code 5273, malunion of the 
os calcis or astragalus with moderate deformity warrants a 10 
percent rating, and marked deformity warrants a 20 percent 
rating.

Under the criteria of Diagnostic Code 5274, astragalectomy 
(removal of the astragalus or talus, Stedman's Medical 
Dictionary, 159 (27th ed. 2000)) warrants a 20 percent 
rating.

Under Diagnostic Code 8520, a 10 percent evaluation is 
assigned for mild incomplete paralysis of the sciatic nerve.  
A 20 percent evaluation is assigned for moderate incomplete 
paralysis of the sciatic nerve.  A 40 percent rating is 
assigned for moderately severe incomplete paralysis of the 
sciatic nerve.  The term incomplete paralysis indicates a 
degree of lost or impaired function substantially less than 
the type picture for complete paralysis given with each 
nerve, whether due to varied level of the nerve lesion or to 
partial regeneration.  When the involvement is wholly 
sensory, the rating should be for the mild, or at most, the 
moderate degree. 38 C.F.R. § 4.124.  Complete paralysis of 
the sciatic nerve contemplates a disability picture where the 
foot dangles and drops, no active movement possible of 
muscles below the knee, flexion of the knee weakened or (very 
rarely) lost.  

Analysis

The clinical findings of record do not reveal a right ankle 
disability that warrants an evaluation in excess of 40 
percent.  This is the highest assignable rating under 
Diagnostic Code 8521.  However, a rating under Diagnostic 
Code 8520, impairment of the sciatic nerve, is not warranted.  
There is no clinical evidence of impairment of the sciatic 
nerve due to the veteran's service connected disability or 
marked muscular atrophy.  The April 2002 VA examination did 
indicate that the veteran had atrophy of the right calf and 
had lost some definition of muscle, and on measurement of the 
right calf, the right calf was 33.8 cm and the left calf was 
34.8 cm; however, it was not characterized as marked.  The 
June 2004 VA examination showed no calf atrophy whatsoever.  
Both calves measured 34 cm and there was no loss of muscle 
definition or bulk on the right calf.  The examiner noted 
that this suggested normal and symmetrical usage of the right 
leg.  The examiner did note that the veteran had back 
problems and he had diabetes, and either unrelated 
radiculopathy or diabetic neuropathy were more likely 
explanations for any leg numbness that he did have.  

Consideration has been given to the applicability of rating 
the right ankle disability under other appropriate diagnostic 
codes.  

The examinations and x-rays have not show nonunion of the 
tibia and fibula with loose motion, requiring brace, which 
would warrant an evaluation under Diagnostic Code 5262.  An 
addendum to the April 2002 VA examination dated in May 2002 
indicated that x-rays done in October 2001 did not show a 
non-union of either the right tibia or right fibula.  The 
veteran wore an ankle brace that was attached to his shoe to 
help limit his plantar flexion of his foot from a worsening 
foot drop-type position to improve his gait.  In the June 
2004 VA examination the examiner noted that the recent x-rays 
did not show nonunion of the tibia and fibula and this was 
not found on the examination.

At the April 2002 VA examination, the examiner noted that the 
veteran had ankylosis of the right ankle confirmed by passive 
motion testing showing the ankle remaining in 8 degrees of 
plantar flexion.  The examiner indicated that the veteran's 
right ankle always remained in plantar flexion with the foot 
pointed down 8 degrees even with weight on it; he was not 
able to bring his ankle through any degrees of dorsiflexion 
and not even to 0 degrees of dorsiflexion.  The examiner 
noted that the examination found no inversion or eversion 
deformity.  However, the June 2004 VA examination showed 
dorsiflexion from 0 to 20 degrees and plantar flexion from 0 
to 50 degrees.  As noted above, normal range of motion of the 
ankle in plantar flexion is from 0 to 45 degrees, and in 
dorsal flexion is from 0 to 20 degrees.  See 38 C.F.R. § 
4.71, Plate II.  Ankle strength was normal and equal to that 
of the left ankle when tested with resisted dorsi and plantar 
flexion.  There was no instability of the ankle noted on 
drawer or eversion testing.  With repeated use, there was no 
evidence of additional loss of motion or pain, weakness, 
incoordination, or fatigability.  The examiner specifically 
indicated that the veteran did not have ankylosis of the 
right ankle in that he did have movement there.  The examiner 
noted that the veteran did wear a brace, but the reason for 
this was unclear to the examiner since he did not notice any 
weakness of the ankle.  
 
In accordance with Esteban v. Brown, 6 Vet. App. 259 (1994), 
it is necessary to consider whether an additional rating is 
warranted under a separate Diagnostic Code.  The June 2004 VA 
examination the examiner did point out that the veteran had 
residual loss of motion with pain.  The examiner also 
indicated that he would rate the overall severity of the 
veteran's fracture residuals as mild (slight) given that the 
findings on the examination and x-rays do not show more 
severe residuals.  Diagnostic Code 5271, limitation of motion 
of the ankle, does not contemplate mild limitation of motion 
jus moderate and marked.  Therefore, rating this disability 
under Diagnostic Codes 5270, for ankylosis of the ankle, 
5271, for limitation of motion of the ankle, or 5272, for 
ankylosis of the subastragalar or tarsal joint, would not be 
appropriate.  Since there is no indication that he has 
undergone an astragalectomy or has malunion of the 
astragalus, rating the right ankle disability under 
Diagnostic Code 5273, for malunion of the astragalus, or 
Diagnostic Code 5274, for astragalectomy would not be 
appropriate either.

The veteran's residuals of a fracture of the right tibia and 
fibula with an ankle disability do not cause additional 
functional impairment due to pain on use so as to warrant the 
assignment of a higher disability evaluation under the 
provisions of 38 C.F.R. §§ 4.40 and 4.45.  As noted above, 
there is no objective evidence to show that the veteran has 
additional functional loss due to pain, weakness, fatigue, or 
any other symptom to a degree that would support a rating in 
excess of the 40 percent under the applicable rating 
criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. 
at 207-7.

It is concluded that the veteran is adequately compensated 
for his demonstrated level of symptomatology to include 
functional loss by the assigned 40 percent evaluation.  The 
additional factors to be considered under 38 C.F.R. §§ 4.40 
and 4.45 do not support a higher evaluation.

Finally, a higher rating is also not appropriate under 38 
C.F.R. § 3.321(b).  As to the disability picture presented, 
the veteran's residuals of a fracture of the right tibia and 
fibula with an ankle disability is not so unusual or 
exceptional, with such related factors as frequent 
hospitalization and marked interference with employment, so 
as to render impractical the regular schedular standards.  38 
C.F.R. § 3.321(b). The record does not reflect frequent 
hospital care, and any interference with the veteran's 
employment in this case is not beyond the average impairment 
of earning capacity contemplated by the regular schedular 
criteria.  The VA examiner in the June 2004 examination noted 
that the veteran had not seen any medical providers in many 
years for his right ankle from what the examiner could 
determine from the history and electronic record.  The 
veteran did have a complaint of right foot pain earlier in 
the year, but pointed to the arch and the metatarsal heads.  
It is noted that the 40 percent rating for residuals of a 
fracture of the right tibia and fibula with an ankle 
disability accounts for what is considered to be the average 
impairment of earning capacity for the veteran's disability.  
In sum, the regular schedular criteria are shown to provide 
adequate compensation in this case, and consequently, a 
higher rating on an extraschedular basis is not warranted.

III.  TDIU

The veteran claims that his service-connected residuals of a 
fracture of the right tibia and fibula with an ankle 
disability renders him unemployable.  A total disability 
evaluation may be assigned where the schedular evaluation is 
less than total, when the disabled person is unable to secure 
or follow a substantially gainful occupation as a result of 
service-connected disabilities, provided that, if there is 
only one such disability, this disability shall be ratable at 
60 percent or more, or if there are two or more disabilities, 
there shall be at least one ratable at 40 percent or more, 
and sufficient additional disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 
4.16(a).  In this case, the veteran's only compensable 
service-connected disability is residuals of a fracture of 
the right tibia and fibula with an ankle disability, rated as 
40 percent disabling.  The veteran thus fails to satisfy the 
minimum percentage requirements for TDIU under 38 C.F.R. 
§ 4.16(a).

That notwithstanding, total disability ratings for 
compensation may nevertheless be assigned where the schedular 
rating for the service-connected disability is less than 100 
percent when it is found that the service-connected 
disability is sufficient to produce unemployability without 
regard to advancing age.  38 C.F.R. §§ 3.340, 3.341, 4.16.

The veteran's service-connected disability, alone, must be 
sufficiently severe to produce unemployability.  Hatlestad v. 
Brown, 5 Vet. App. 524, 529 (1993).  Thus, the issue is 
whether his service-connected ankle disability precludes him 
from engaging in substantially gainful employment (i.e., work 
which is more than marginal, that permits the individual to 
earn a "living wage").  Moore v. Derwinski, 1 Vet. App. 356 
(1991).  For a veteran to prevail on a claim for a total 
compensation rating based on individual unemployability, the 
record must reflect some factor, which takes this case 
outside the norm.  The sole fact that a claimant is 
unemployed or has difficulty obtaining employment is not 
enough.  A high rating in itself is recognition that the 
impairment makes it difficult to obtain or keep employment, 
but the ultimate question is whether the veteran is capable 
of performing the physical and mental acts required by 
employment, not whether he can find employment.  Van Hoose v. 
Brown, 4 Vet. App. 361 (1993).  In determining whether 
unemployability exists, consideration may be given to the 
veteran's level of education, special training and previous 
work experience, but not to his age or to any impairment 
caused by nonservice-connected disabilities.  38 C.F.R. §§ 
3.341, 4.16, 4.19.

At his July 2000 VA examination, the veteran reported last 
working as a teacher's aide in 1985, but being on his feet or 
too much sitting bothered him, so he quit that job and didn't 
look for other work.  He indicated that he spent his time 
taking care of his wife and the house.  The veteran indicated 
that his wife was on dialysis and nearly blind and he drove 
her to dialysis three days a week.  He did all of the 
cleaning and laundry because of her disabilities.  He swept, 
mopped, and waxed the floor and cleaned the bathroom.  He 
indicated that he did the laundry and could haul that up and 
down the stairs.  He did some of the cooking, but indicated 
that his wife could do some as well.  The veteran reported 
that the only hard work he did was mowing, and that was if no 
one else could do it for him.  He tried to go out for walks 
and could walk about 10 minutes at a time, but then he seemed 
to get chest pains or his ankle would hurt.  He indicated 
that he was able to drive and use his cruise control for the 
longer distances.  On his spare times he would work on 
crafts.

The examiner opined that the veteran's service connected 
ankle injury did not preclude him from substantial gainful 
employment.  The reasons for that opinion were that the 
findings were minimal on the examination and the veteran 
could walk without a limp.  He could drive and do all of the 
housework including the laundry and he was able to mow the 
lawn and do cooking and do all of the shopping.  The examiner 
noted that given that the veteran was able to do these 
activities, he believed a more sedentary job that did not 
involve prolonged standing and walking would be certainly 
possible for the veteran to perform.

At his April 2002 VA examination, the veteran reported that 
he had been unemployed since 1985 and he had worked as a 
teacher's aide but had lost that job to better educated 
applicants.  He indicated that he had not worked since 
because the only jobs available were strenuous, and with his 
ankle problems, he could not perform them.  The examiner 
noted that review of Social Security Administration 
determination of November 1990 showed that the veteran had 
been determined disabled for a primary diagnosis of 
degenerative arthritis, right ankle and for secondary 
diagnoses of hypertrophic arthritis, lumbar spine and 
atypical chest pain.

Concerning the veteran's unemployability, the examiner opined 
that he did not find that the veteran was unemployable for VA 
purposes.  He could be employed at a desk type job not 
requiring lifting greater than 10 pounds and no walking 
greater than 10 minutes without sitting for 30 minutes.  It 
was noted that this evaluation was made after review of the 
Social Security records and VA health records.

In an addendum to the April 2002 VA examination dated May 
2002 the examiner again noted the conditions in which the 
veteran could be employed which were noted in the April 2002 
VA examination.  The examiner indicated that the veteran had 
other diagnoses noted in his health record such as diabetes 
type II and coronary heart disease.  The examiner opined that 
even considering these other conditions and reviewing his 
care for these conditions, he did not believe the veteran was 
unemployable and that he would be employable under the 
conditions above.

At his June 2004 VA examination, it was noted that currently 
the veteran lived with his wife who was disabled from 
diabetes.  Also living with them were their daughter and her 
four children.  Because of his wife's disability, they have 
help that comes in to do the cleaning, etc.  The daughter did 
the cooking and the grandchildren did the yard work and the 
dishes.  The veteran stated that he did laundry, which 
included hauling it up and down the stairs.  The veteran 
indicated that during the day he worked about two hours a day 
doing leatherwork making belts and billfolds.  The rest of 
the time he would watch TV.  It was noted that the veteran 
apparently had an outdoor stand for selling his craft work, 
and he would go out and sit in the stand up to four hours at 
a time, though he did not do this every day.  He figured he 
worked about two hours a day on his craft, and this was 
limited because he did not have more orders or requests for 
his crafts.

The examiner noted that in regard to the veteran's ability to 
obtain or maintain gainful employment, he last worked in 1985 
as a teacher's aide.  He lost that job, but not because of 
problems with the ankle.  The veteran currently worked at 
sedentary activities at home doing the leatherwork.  The 
examiner indicted that the history and examination do not 
show that the ankle limits his ability to do this sedentary 
work.  If more demand for his work were there, this and 
similar activities could be a full time occupation.  In 
addition, the veteran stated he could walk a mile and did so 
at least three times a week and he described being able to do 
the laundry which involved going up and down stairs carrying 
laundry.  This indicated he could pursue work involving at 
least light physical activity.  The veteran's education level 
was limited, but he had been able to do sedentary work with 
his available skills in leatherwork and he also had no 
difficulty training for the teacher's aide job.  Therefore, 
the examiner noted, unskilled sedentary or mildly active work 
would be possible for him.  There was no evidence either by 
history or examination that his right ankle interfered with 
his ability to work in a sedentary or mildly active position.

In this case, the VA examiners have indicated that the 
veteran's service connected ankle injury did not preclude him 
from substantial gainful employment and that the veteran 
could be employed at a unskilled sedentary or mildly active 
work as there is no evidence either by history or examination 
that his right ankle interferes with his ability to work in a 
sedentary or mildly active position.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim for TDIU must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an evaluation in excess of 40 percent for 
residuals of a fracture of the right tibia and fibula with an 
ankle disability is denied.

A total disability rating based on individual unemployability 
due to service-connected disabilities is denied.



	                        
____________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


